office_of_chief_counsel internal_revenue_service memorandum number release date cc ita pref-128514-05 third party communication state government date of communication date uilc date date to associate area_counsel small_business self-employed cc sbse den lv from acting chief branch associate chief_counsel income_tax and accounting cc ita subject nevada state payments this chief_counsel_advice responds to your request for expedited assistance this advice may not be used or cited as precedent responding to inquiries concerning the federal tax treatment of two legislative proposals in the state of nevada you have described the facts as follows you have requested chief_counsel_advice from us in order to assist you in facts the state has collected an excess of approximately dollar_figure million in general fund revenue during the fiscal years and and the state is considering returning approximately dollar_figure million to its citizens during calendar_year the state general fund is comprised of a variety of revenue streams the primary sources are gaming taxes sales and use taxes the insurance premium tax and the modified business tax the state does not have a personal income_tax the second method would be to make a payment based on the vehicle the first method would be to pay an equal amount to each resident who held a the state has identified two potential methods of returning the dollar_figure million to its pref-128514-05 citizens each method would use a database of the department of motor vehicles dmv because the state has no other database from which to identify its citizens state driver’s license or dmv-issued state identification card on date and was at least years of age by a specified date in a check of approximately between dollar_figure to dollar_figure would be sent to each such individual registration fee and governmental services tax paid when registering a vehicle during the registration fee was dollar_figure during calendar_year and it may be deductible under sec_162 of the code for a taxpayer engaged in a trade_or_business the governmental services tax is an annual ad valorem tax in respect of personal_property and it is deductible under sec_164 of the code a check would be mailed to each person who had a vehicle registered in the state during a person who had multiple vehicles registered would receive a payment with respect to each vehicle the payments would not exceed dollar_figure per vehicle recipients number of persons entitled to payments without regard to prior payments to the state or the persons entitled to refunds as a result of having made prior payments to the state our discussion will describe the effect of both approaches without deciding the proper characterization for each method discussion both methods could be viewed as either a means of identifying a class of taxability of payments sec_61 of the internal_revenue_code provides that except as otherwise provided gross_income means all income from whatever source derived payments received from a state government are includible in gross_income under sec_61 unless excluded from gross_income by law see 348_us_426 reh’g denied 349_us_925 holding gross_income encompasses any item representing undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion consequently the proposed state payments would be taxable to recipients unless the payments were either gifts or tax refunds value of property acquired by gift neither the code nor legislative_history accompanying sec_102 defines the term gift sec_102 of the code provides that gross_income does not include the a gift characterization a leading authority on the meaning of the term gift_for sec_102 purposes is pref-128514-05 duberstein v 363_us_278 in duberstein the supreme court explained that a gift proceeds from a detached and disinterested generosity and is made out of affection respect admiration charity or like impulses if a payment proceeds primarily from any moral or legal duty or from the incentive of anticipated benefit of an economic nature it is not a gift homeowners who received payments by the state of alaska pursuant to the alaska mortgage adjustment program to retire the mortgages on residences destroyed by an earthquake the court held that the payments were not gifts under sec_102 and were includible in the homeowner’s gross_income because the payments were prompted out of the state’s moral obligation to its citizens rather than out of charity and disinterested generosity the court stated kroon v united_states u s t c d alaska involved the government and a private donor differ in nature whereas in some instances a payment from the government and a private donor could both be classed as gifts in this instance the government owes a type of duty not incumbent upon a private donor to relieve hardship caused by a natural disaster alternatively it may be contented that the government benefits more than a private donor in these situations in that a stronger economy increases the tax_base in certain situations a payment by a government has been treated as a id see also 87_tc_605 holding that payments from the west berlin government to its residents and workers designed to encourage consumption and spending to improve west berlin’s economic vitality were not gifts under sec_102 635_fsupp_481 d alaska aff’d 831_f2d_916 9th cir cert_denied 485_us_1006 nontaxable_gift under sec_102 see revrul_55_609 death gratuity payments specifically designated by congress as gifts revrul_68_158 1968_1_cb_47 holding state payments to or on behalf of veterans who served in the armed_forces during war time were not includible in gross_income and 101_fsupp_892 ct_cl holding payments from the federal government were gifts in recognition of the services rendered for construction of the panama canal built thirty years prior to payment however in many cases the government payments fail to be gifts under sec_102 because the payments are made in anticipation of future_benefits see revrul_2003_12 2003_3_irb_283 notice_2003_18 2003_1_cb_699 grants of date aid were not gifts because legislative intent indicated that the grant funds were for economic revitalization to help new york city in its overall economic recovery and to assist the economic recovery_of areas affected by the terrorist attack revrul_85_39 1985_1_cb_21 alaska dividend payments were not gifts because legislative intent indicated one of the purposes behind the payments was reducing population turnover resulting in a more stable political economic and social environment and revrul_76_131 1976_1_cb_16 whether the payments made by the state of nevada to its citizens are gifts under pref-128514-05 sec_102 depends on all the facts and circumstances we cannot definitively determine at this time whether the payments contemplated by the state of nevada would qualify as nontaxable gifts in general such payments would not qualify as nontaxable gifts it generally is not the purpose of governments to make gifts to its citizens when payments by governments have been treated as nontaxable gifts the payments generally have been made to a class of individuals and the payments based on the activities of that class such as veterans who served in the armed_forces during a certain war or individuals who worked on the construction of the panama canal as proposed the payments are not limited to a class of recipients based on merit or service see revrul_76_131 and revrul_85_39 would be taxable to the recipients under sec_61 prior payment made to the state the tax treatment of such refund depends on whether or not the initial payment to the state was deductible for federal_income_tax purposes under sec_61 of the code a refund of a payment is includible in income when the underlying payment was deducted and generated a tax_benefit unless the proposed payments were classified as a gift to a class the payments a payment from the state under either method could be viewed as a refund of a b refund characterization generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 see also sec_111 if a taxpayer receives nevada state payments as a recovery_of the payments which the taxpayer deducted in a prior year then the taxpayer has income to the extent that the prior deduction resulted in a tax_benefit refunds made under either method are subject_to the tax_benefit_rule only to the extent that the taxpayer took a deduction in a prior year for that payment for example a taxpayer who took a federal_income_tax deduction eg schedule a or schedule c for personal_property_taxes would be taxable on the recovery_of those taxes to the extent the taxpayer benefited from the deduction likewise a taxpayer who did not take a federal_income_tax deduction for personal_property_taxes would not be taxable on the recovery in sum if payments received from the state represent refunds of previously deducted amounts then the taxpayer must include in income such amounts to the extent that the prior deduction resulted in a tax_benefit c conclusion information reporting requirements sec_6041 of the code provides in part that all persons engaged in a trade pref-128514-05 if the payments from the state constitute a gift to a class of recipients based on merit or service rather than a refund such amounts are not included in gross_income under sec_61 however from the information available it does not appear that the proposed payments qualify as excludible gifts if the payments represent a refund of previously paid amounts then such refunds are included in the recipient’s gross_income to the extent that the tax_benefit_rule applies or business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_6041 provides that every person required to make a return under sec_6041 shall furnish certain information to each person with respect to whom such a return is required_payments made by a state or a political_subdivision are subject_to this reporting requirement will be issuing payments of less than dollar_figure to each individual accordingly there is no reporting requirement under sec_6041 for the payments under the first method under the second method payments constituting a refund of previously deducted taxes are includible in the gross_income of the recipient under the tax_benefit_rule to the extent the recipient benefited from the prior deduction as discussed above a payor has a reporting obligation under sec_6041 only for payments of gains profits and income the proposed refunds must be reported as gains profits or income only to the extent the payor has information indicating that the recipient deducted the payment and received a tax_benefit reporting subject_to the conditions set forth in sec_1_6041-3 the payor may treat a payee as a corporation if the payor’s records contain an unambiguous expression of corporate status under the first method for returning the dollar_figure million to nevada citizens the state sec_1_6041-1 and g of the income_tax regulations provide that payments made to corporations are generally excepted from information please call if you have any further questions
